Exhibit 10.1

 

EXECUTION VERSION

 

FIRST INCREMENTAL AMENDMENT dated as of June 17, 2010 (this “Amendment”), among
SCIENTIFIC GAMES INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
SCIENTIFIC GAMES CORPORATION, a Delaware corporation (“Holdings”), the
SUBSIDIARY GUARANTORS (as defined in the Credit Agreement), the INCREMENTAL TERM
LENDERS (as defined below) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent (the “Administrative Agent”) for the Lenders under the CREDIT AGREEMENT
dated as of June 9, 2008, as amended and restated as of February 12, 2010 (the
“Credit Agreement”), among the Borrower, Holdings, the Lenders from time to time
party thereto and the Administrative Agent.

 

WHEREAS, pursuant to Section 4.17 of the Credit Agreement, the Borrower has
requested that the Persons set forth on Schedule 1 hereto (the “Incremental Term
Lenders”) make Incremental Term Loans in an aggregate principal amount equal to
$78,000,000; and

 

WHEREAS, the Incremental Term Lenders are willing to make such Incremental Term
Loans to the Borrower on the terms and subject to the conditions set forth
herein and in the Credit Agreement;

 

WHEREAS, this Amendment is an Incremental Amendment under and as defined in
Section 4.17 of the Credit Agreement and the parties hereto hereby agree that
the Credit Agreement shall be amended as set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 

SECTION 1.              Defined Terms.  Unless otherwise specified, capitalized
terms used but not defined herein have the meanings assigned to such terms in
the Credit Agreement as amended hereby.  As used in this Amendment, the
following terms have the meanings specified below:

 

“Incremental Term Commitment” means, with respect to each Incremental Term
Lender, the obligation of such Incremental Term Lender to make an Incremental
Term Loan to the Borrower hereunder on the Incremental Amendment Effective Date
in a principal amount not to exceed the amount set forth under the heading
“Incremental Term Commitment” with respect to such Incremental Term Lender on
Schedule 1 hereto.  The aggregate amount of the Incremental Term Commitments of
all Incremental Term Lenders as of the Incremental Amendment Effective Date is
$78,000,000.

 

SECTION 2.              Incremental Term Loans.  (a) Each Incremental Term
Lender hereby agrees (severally and not jointly) to make an Incremental Term
Loan

 

--------------------------------------------------------------------------------


 

denominated in Dollars to the Borrower on the Incremental Amendment Effective
Date in an aggregate principal amount equal to the Incremental Term Commitment
set forth opposite such Incremental Term Lender’s name on Schedule 1 hereto.

 

(b)           Except as otherwise provided in the Credit Agreement as amended
hereby, all such Incremental Term Loans shall constitute “Term Loans” for all
purposes thereof and each other Loan Document.

 

(c)           The proceeds of the Incremental Term Loans shall be used by the
Borrower solely for general corporate and other working capital purposes of the
Borrower and the Subsidiaries.

 

(d)           Unless previously terminated, the Incremental Term Commitments
shall terminate upon the earlier to occur of (i) the making of the Incremental
Term Loans on the Incremental Amendment Effective Date and (ii) 5:00 p.m., New
York City time, on June 30, 2010.

 

SECTION 3.              Amendments to Credit Agreement.  (a)  Section 1.01 of
the Credit Agreement is hereby amended by adding the following definitions in
the appropriate alphabetical order:

 

“Incremental Amendment”: as defined in Section 4.17.

 

“Incremental Term Commitment”:  as to any Incremental Term Lender, the
obligation of such Incremental Term Lender, if any, to make an Incremental Term
Loan to the Borrower as set forth in the applicable Incremental Amendment with
respect to such Incremental Term Lender.

 

“Incremental Term Facility”: as defined in Section 4.1.

 

“Incremental Term Lender”:  each Lender that has an Incremental Term Commitment
or that holds an Incremental Term Loan.

 

“Incremental Term Loans”:  as defined in Section 4.17.

 

“First Incremental Amendment”:  the Incremental Amendment dated as of June 17,
2010, among the Borrower, Holdings, the Incremental Term Lenders party thereto
and the Administrative Agent.

 

(b) The definition of the term “Facility” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the word “and” immediately before
clause (c) thereof with a comma and inserting the words “and (d) solely for
purposes of Section 4.1 hereof, the Incremental Term Facility” immediately
before the period at the end thereof.

 

(c) The definition of the term “Lenders” in Section 1.01 of the Credit Agreement
is hereby amended by replacing the word “or” in the proviso thereto with a comma
and inserting the words “or Incremental Term Lender” immediately before the
period at the end thereof.

 

2

--------------------------------------------------------------------------------


 

(d) The definition of the term “Loan” in Section 1.01 of the Credit Agreement is
hereby amended by inserting the words “or an Incremental Amendment” immediately
before the period at the end thereof.

 

(e) The definition of the term “Term Commitment” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following sentence at the end thereof:

 

“Unless the context shall otherwise require, the term “Term Commitments” shall
include Incremental Term Commitments.”

 

(f) The definition of the term “Term Loan” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following sentence at the end thereof:

 

“Unless the context shall otherwise require, the term “Term Loan” shall include
any Incremental Term Loan.”

 

(g)           Section 4.1 of the Credit Agreement is hereby amended by adding
the following sentence at the end of paragraph (a) thereof:

 

“For purposes of this paragraph (a), (i) the Incremental Term Loans made
pursuant to the First Incremental Amendment shall not constitute “Term Loans”
under the Term Facility and shall be deemed to represent a separate facility
(the “Incremental Term Facility”) hereunder and (ii) any election by the
Borrower to prepay Loans under either the Term Facility or the Incremental Term
Facility referred to in clause (i) above shall not give rise to any obligation
to prepay Loans under the other such Facility.”

 

SECTION 4.              Representations and Warranties.  To induce the other
parties hereto to enter into this Amendment, the Borrower and Holdings hereby
represent and warrant to each such party that:

 

(a)           This Amendment has been duly executed and delivered by each of the
Borrower, Holdings and the Subsidiary Guarantors and constitutes a legal, valid
and binding obligation of the Borrower, Holdings and such Subsidiary Guarantors,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

(b)           Each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents is true and correct on and as of the date
hereof and on and as of the Incremental Amendment Effective Date as if made on
and as of the date hereof or the Incremental Amendment Effective Date, as the
case may be, except to the extent such representations and warranties relate to
an earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date.

 

3

--------------------------------------------------------------------------------


 

(c)           No Event of Default or Default has occurred and is continuing as
of the date hereof and as of the Incremental Amendment Effective Date after
giving effect to the extensions of credit requested to be made on the
Incremental Amendment Effective Date.

 

SECTION 5.              Conditions Precedent to Incremental Term Loans. The
obligations of the Incremental Term Lenders to make the Incremental Term Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived by such Incremental Term Lenders)
(such date, the “Incremental Amendment Effective Date”):

 

(a)           The Administrative Agent shall have received a notice of borrowing
setting forth the information specified in Section 2.2 of the Credit Agreement.

 

(b)           Holdings shall be in compliance with Section 8.1 of the Credit
Agreement as of March 31, 2010, determined on a Pro Forma Basis and the
Administrative Agent shall have received a certificate to that effect dated as
of the Incremental Amendment Effective Date and executed by a Responsible
Officer of Holdings.

 

(c)           Each of the conditions precedent set forth in Section 6.2 of the
Credit Agreement shall be satisfied, as certified by a Responsible Officer of
the Borrower in the notice of borrowing referred to in clause (a) above.

 

(d)           The Administrative Agent shall have received all fees and other
amounts due and payable in connection with the transactions contemplated hereby
or under the Credit Agreement on or prior to the Incremental Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including, without limitation, the reasonable
fees, charges and disbursements of Cravath, Swaine & Moore LLP, counsel for the
Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document.

 

(e)           The Administrative Agent shall have received (i) a legal opinion
of Latham & Watkins LLP, counsel to the Loan Parties, (ii) a legal opinion of
Ira H. Raphaelson, general counsel of the Borrower, (iii) board resolutions for
each of the Loan Parties and (iv) good standing certificates and secretary’s
certificates for each of the Loan Parties, in each case as the Administrative
Agent shall reasonably request in connection with, and covering such matters
incident to, the transactions contemplated by this Amendment.

 

SECTION 6.              Effectiveness.  This Amendment shall become effective as
of the date on which the Administrative Agent (or its counsel) shall have
received from each of the Borrower, Holdings, the Subsidiary Guarantors and each
Incremental Term Lender either (i) a counterpart of this Amendment signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include

 

4

--------------------------------------------------------------------------------


 

facsimile or other electronic transmission of a signed signature page of this
Amendment) that such party has signed a counterpart of this Amendment.

 

SECTION 7.              Consent and Reaffirmation.  Each Subsidiary Guarantor
hereby consents to this Amendment and the transactions contemplated hereby, and
each Loan Party hereby (a) agrees that, notwithstanding the effectiveness of
this Amendment, the Guarantee and Collateral Agreement and each of the other
Security Documents continue to be in full force and effect and are not impaired
or adversely affected in any manner whatsoever, (b) confirms its guarantee of
the Obligations (as defined in the Guarantee and Collateral Agreement) and its
grant of a security interest in its assets as Collateral therefor, all as
provided in the Loan Documents as originally executed and (c) acknowledges that
such guarantee and grant continues in full force and effect in respect of, and
to secure, the Obligations under the Credit Agreement and the other Loan
Documents, including, without limitation, the Incremental Term Commitments and
the  Incremental Term Loans.

 

SECTION 8.              Credit Agreement.  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.  Nothing herein shall
be deemed to entitle the Borrower, Holdings or any other Loan Party to any
future consent to, or waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances.  After the date hereof, any reference in the Loan Documents to
the Credit Agreement shall mean the Credit Agreement as modified hereby.  This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

SECTION 9.              Notices.  All notices hereunder shall be given in
accordance with the provisions of Section 11.2 of the Credit Agreement.

 

SECTION 10.            APPLICABLE LAW; WAIVER OF JURY TRIAL.  (a) THIS AMENDMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)           WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

5

--------------------------------------------------------------------------------


 

SECTION 11.            Counterparts.  This Amendment may be executed by one or
more parties to this Amendment on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  Delivery of an executed signature page of this Amendment by
facsimile (or other electronic) transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

SECTION 12.            Headings.  The Section headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC.,

 

 

 

 

by

 

 

 

/s/ Jeffrey S. Lipkin

 

 

Name: Jeffrey S. Lipkin

 

 

Title: Vice President

 

 

 

 

SCIENTIFIC GAMES CORPORATION,

 

 

 

 

 

by

 

 

 

/s/ Jeffrey S. Lipkin

 

 

Name: Jeffery S. Lipkin

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

SCIENTIFIC GAMES PRODUCTS, INC.,

SG RACING, INC.

SCIENTIFIC GAMES SA, INC.

AUTOTOTE ENTERPRISES, INC.

AUTOTOTE GAMING, INC.

 

 

 

by

 

 

/s/ Jeffrey S. Lipkin

 

 

Name: Jeffery S. Lipkin

 

 

Title: With respect to SG Racing, Inc., Vice President and Treasurer; with
respect to the other entities listed above, Vice President and Chief Financial
Officer

 

 

 

 

MDI ENTERTAINMENT, LLC,

 

      by SCIENTIFIC GAMES INTERNATIONAL, INC. as its sole member

 

 

 

 

by

 

 

 

/s/ Jeffrey S. Lipkin

 

 

Name: Jeffery S. Lipkin

 

 

Title: Vice President

 

Signature Page to Scientific Games Incremental Amendment

 

--------------------------------------------------------------------------------


 

 

 

 

 

SCIENTIFIC GAMES RACING, LLC,

 

 

 

 

by

 

 

 

/s/ Robert C. Becker

 

 

Name: Robert C. Becker

 

 

Title: Vice President and Treasurer

 

 

 

 

TRACKPLAY LLC,

 

      by SCIENTIFIC GAMES RACING, LLC as its sole member

 

 

 

by

 

 

 

/s/ Robert C. Becker

 

 

Name: Robert C. Becker

 

 

Title:  Vice President and Treasurer

 

Signature Page to Scientific Games Incremental Amendment

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as an Incremental Term
Lender,

 

 

 

 

by

 

 

 

 

/s/ Ralph Totoonchie

 

 

 

Name: Ralph Totoonchie

 

 

 

Title: Vice President

 

Signature Page to Scientific Games Incremental Amendment

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST INCREMENTAL AMENDMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC GAMES
CORPORATION, THE SUBSIDIARY GUARANTORS PARTY THERETO, THE INCREMENTAL TERM
LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

Name of Institution:

 

 

 

 

 

UBS LOAN FINANCING LLC

 

 

 

 

 

 

by

 

 

 

 

/s/ Mary E. Evans

 

 

 

Name: Mary E. Evans

 

 

 

Title: Associate Director

 

 

 

 

For any institution requiring a second

signature line:

 

 

 

 

 

 

by

/s/ Ira R. Otsa

 

 

 

Name: Ira R. Otsa

 

 

 

Title: Associate Director

 

Signature Page to Scientific Games Incremental Amendment

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST INCREMENTAL AMENDMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC GAMES
CORPORATION, THE SUBSIDIARY GUARANTORS PARTY THERETO, THE INCREMENTAL TERM
LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

Name of Institution:

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

 

 

 

 

 

by

 

 

 

 

/s/ John Toronto

 

 

 

Name: John Toronto

 

 

 

Title:  Director

 

 

 

 

For any institution requiring a second

signature line:

 

 

 

 

 

 

by

/s/ Vipul Dhadda

 

 

 

Name: Vipul Dhadda

 

 

 

Title:  Associate

 

Signature Page to Scientific Games Incremental Amendment

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST INCREMENTAL AMENDMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC GAMES
CORPORATION, THE SUBSIDIARY GUARANTORS PARTY THERETO, THE INCREMENTAL TERM
LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

Name of Institution:

 

 

 

 

 

TORONTO DOMINION (TEXAS) LLC

 

 

 

 

 

 

by

 

 

 

 

/s/ Victor J. Huebner

 

 

 

Name: Victor J. Huebner

 

 

 

Title:  Authorized Signing Officer

 

Signature Page to Scientific Games Incremental Amendment

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST INCREMENTAL AMENDMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC GAMES
CORPORATION, THE SUBSIDIARY GUARANTORS PARTY THERETO, THE INCREMENTAL TERM
LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

Name of Institution:

 

 

 

 

 

COMPASS BANK, an Alabama banking corporation

 

 

 

 

 

 

by

 

 

 

 

/s/ Nancy Zezza

 

 

 

Name: Nancy Zezza

 

 

 

Title:  Senior Vice President

 

Signature Page to Scientific Games Incremental Amendment

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST INCREMENTAL AMENDMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC GAMES
CORPORATION, THE SUBSIDIARY GUARANTORS PARTY THERETO, THE INCREMENTAL TERM
LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

Name of Institution:

 

 

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

by

 

 

 

 

/s/ Mark Walton

 

 

 

Name: Mark Walton

 

 

 

Title:  Authorized Signatory

 

Signature Page to Scientific Games Incremental Amendment

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST INCREMENTAL AMENDMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC GAMES
CORPORATION, THE SUBSIDIARY GUARANTORS PARTY THERETO, THE INCREMENTAL TERM
LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

Name of Institution:

 

 

 

 

 

HSBC Bank USA, N.A.

 

 

 

 

 

 

by

 

 

 

 

/s/ Robert H. Rogers

 

 

 

Name: Robert H. Rogers

 

 

 

Title:  VP, Senior Relationship Manager

 

Signature Page to Scientific Games Incremental Amendment

 

--------------------------------------------------------------------------------